Citation Nr: 0910592	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for pes planus, to 
include as secondary to service-connected lumbago with 
sciatica and spasms.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1996 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

This case was brought before the Board in May 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include providing the Veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not indicate the 
Veteran is currently diagnosed with pes planus.






CONCLUSION OF LAW

Pes planus was not incurred in or aggravated by active duty 
service, nor was it proximately caused or aggravated by 
service-connected lumbago with sciatica and spasms.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO's September 2004 notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service private treatment records identified by the 
Veteran have also been obtained.  The Veteran was afforded a 
VA examination in October 2008.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains he suffers from aggravated pes planus 
secondary to his service-connected lumbago with sciatica and 
spasms.  Specifically, he contends that this condition pre-
existed his active service, and that his service-connected 
back condition aggravated the pes planus beyond its normal 
progression.  

However, the Board notes that there is no evidence that the 
Veteran is currently diagnosed with pes planus.  In this 
regard, while a November 2001 Report of Medical Examination, 
completed during the Veteran's reserve service, notes a 
diagnosis of pes planus right greater than left, an October 
2008 VA examination report indicates a correlation of 
radiographs and clinical examination does not support a 
diagnosis of pes planus.  Further, the Board notes that post-
service private treatment records provided by the Veteran do 
not indicate a diagnosis of pes planus.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of pes planus.  The Veteran has 
produced no competent evidence or medical opinion in support 
of his claim that he suffers from such a disorder, and the 
evidence included in the record weighs against granting the 
Veteran's claim of service connection for pes planus or 
either a direct or secondary basis.  


ORDER

Service connection for pes planus is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in May 2008 with instructions to the AOJ to provide the 
Veteran with a VA examination to determine whether the 
Veteran's currently diagnosed tinnitus is etiologically 
related to his active duty service.

While the Veteran was provided with a VA examination in 
October 2008, the examiner failed to provide the opinions 
requested by the Board.  In this regard, the Board observes 
that the October 2008 VA examination report provides a 
negative etiological opinion as to whether the Veteran's 
tinnitus is related to bilateral hearing loss.  In this 
regard, the examiner noted the Veteran does not suffer from 
bilateral hearing loss.  However, the October 2008 VA 
examination report fails to address whether the Veteran's 
tinnitus is etiologically related to exposure to acoustic 
trauma during active service.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the etiology of 
his tinnitus.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's 
tinnitus is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service, to include in-
service acoustic trauma.  

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


